 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDjobs, to fill two unexpected vacancies, after the eligibility date butbefore the election.We shall, therefore, sustain the challenges totheir ballots.5As the Petitioner did not receive a majority of the validballots cast in the election, we shall certify the results of the election.[The Board certified that a majority of the valid ballots was notcast for United Gas, Coke & Chemical Workers of America, CIO, andthat such union is not the exclusive representative of the employees,of Gerber Plastic Company in the unit heretofore found appropriate.]5Insofar asSylvanrtia Electric Products,Inc,91 NLRB 296, and the cases upon which itrelies,are inconsistent with this decision,they are hereby overruled.BOSTONMUTUAL LIFEINSURANCECOMPANY, PETITIONERandINSUR-ANCE AGENTS INTERNATIONAL UNION, AFL, AND ITS LOCAL 243andLOCAL1776,INSURANCEWORKERS OF AMERICA,CIO.Case No.1-Rill-179.October 7,1954Decision and OrderPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted on April 1, 1954, in the above-entitled proceeding under the direction and supervision of the RegionalDirector for the First Region.Thereafter a tally of ballots was fur-nished the parties which showed 185 votes cast for Insurance AgentsInternationalUnion, AFL, and its Local 243, hereinafter calledIAIU-Local 243, 185 votes cast for Local 1776, Insurance Workers ofAmerica, CIO, hereinafter called IWA-Local 1776, 1 vote cast againstthe participating labor organizations, and 1 vote challenged.As theresults of the election were inconclusive and no objections thereto werefiled, the Regional Director conducted a runoff election on April 15,1954.The tally of ballots furnished the parties showed that in therunoff election 180 votes were cast for IAIU-Local 243,188 votes werecast for IWA-Local 1776, and 1 vote was challenged.On April 22, 1954, IAIU-Local 243 filed timely objections to therunoff election.After investigation of these objections, the RegionalDirector issued his report on objections on May 25, 1954. In hisreport the Regional Director found that certain conduct of theEmployer interfered with the employees' free choice in the electionand recommended that the election be set aside.The Employer filedtimely exceptions to the report.The Board, having carefully con-sidered the stipulation of the parties, the objections to the election, thereport on objections, the exceptions thereto, and the entire record inthe case, makes the following findings :410 NLRB No 36 BOSTON MUTUAL LIFE INSURANCE COMPANY2731.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act: All the industrial insuranceagents of the Employer in Maine, New Hampshire, Massachusetts,Rhode Island, and Vermont, excluding executives, office clerical em-ployees,managers, assistantmanagers, inspectors, professionalemployees, guards, and supervisors as defined in the Act.5.IAIU-Local 243's second objection to conduct affecting theresults of the election concerns two letters the Employer sent to theemployees on April 7, 1954, and April 13, 1954, in which, it is alleged,the Employer threatened to deny its employees certain contractualbenefits in the event they chose IAIU-Local 243 as their bargainingrepresentative.In the April 7 letter the president of the Employer stated, in part :I have had no hesitation in the past few weeks of disclosing toyouthe dislike and contempt that your Company has for theAFL Insurance Workers Union and its Local 243.I was of theopinion that I had made clear to all of you why your Companyhas taken this stand, but it would appear from the tie vote thatresulted on April first that I may not have made our positionclear to some of you. [Emphasis added.]After explaining the Employer's reasons for its disapproval ofIAIU-Local 243, the president continued :That and only that is why we have nothing but contempt anddislike for the IAIU and its Local 243.In the second letter dated April 13, 1954, 2 days before the runoffelection, the Employer's president pointed out to the employees thattheir job security could be guaranteed only by the Employer and thatthe Employer was not compelled by law to grant them job securityby agreeing to an arbitration procedure with their union. In thecourse of this letter the president made the following statements :... The result of a successful insurance company is that itsemployees can expect good income and good retirement benefitsin their old age.Those benefits come from your company.Ifyour company is successful and if it has respect for the unionwhich represents its employees it is natural that the granting ofyin-7o328207-:1-op1 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch benefits and increased benefits as they come along are re-duced to writing in a contract with a union.However, it shouldbe noted carefully that no law compels your company to come toan agreement on such matters with any union.The union canask-but it is up to the company to decide whether it is willingto give.After reciting the provisions of Section 8 (d) of the Act to theeffect that neither party in collective bargaining is required to agreeto a proposal or make a concession, the letter continued :... Therefore, the employer isnotrequired to agree to insertany clause covering grievance procedure or arbitration in anycontract with a union.It should be obvious that no companyin the exercise of good discretionary judgment would agree toarbitration procedure if it has no respect for the representativesof the union with which it is negotiating.Your company is noexception.If your company should refuse to agree to insert anarbitration clause in a collective bargaining agreement, then itretains the unrestricted right to terminate anybody for anycause... .The Regional Director found that the Employer's statements inthese two letters indicated the Employer's intention to grant fewercontract benefits to IAIU-Local 243, the labor organization which itheld in contempt, if it were chosen, than the Employer would grant toIWA-Local 1776, the union which had not been so stigmatized, if thelatter were chosen.The Regional Director concluded that the Em-ployer thereby interfered with the employees' free choice of repre-sentatives and, for this and other reasons, recommended that theelection be set aside and a new, election directed.The Employer's vigorous condemnation of IAIU-Local 243 and itsattendant failure to more than mention the competing union in thefirst letter, in conjunction with its declared intention in the secondletter not to, in the exercise of good discretionary judgment, agree toan arbitration procedure with a union for which it had no respect, canreasonably be viewed only as implying the Employer's intention togrant greater contract privileges to its agents if they chose IWA-Local 1776 rather than IAIU-Local 243.And the Employer's gen-eral disclaimer of intention to make threats of reprisal or promisesof benefit should not be held to immunize the Employer from theconsequences of such threats and promises where we find, as here, thatthey were in fact made.We think these letters reveal the Employer'sintention to accord more favorable treatment to 1 of 2 competingunions much more forcibly than did the employer's letter inHudsonSharp Machine Company 'in which the Employer guaranteed that if1107 NLRB 32. BOSTON MUTUAL LIFE INSURANCE COMPANY275the Intervenor won the election the Employer would "negotiate a con-tract.equalto or better than the one that presentlyexists."In its exceptionsthe Employerclaims,and our dissenting colleagueswould find, that since neither letter, by itself,contains a threat ofreprisal or promise of benefit, they are both privilegedunderSection8 (c) and may not be found to constitute jointly what neitherconsti-tutes singly.We do not agree. In our vieweach letter contains oneelementof a threat; either element without the other would not con-stitute interference.But when the relatedmessagesof these twoletters arecombined they convey to the reader the Employer's con-tempt for the IAIU-Local 243 and the Employer'sunwillingness togrant certain contractual benefits toa unionfor which it hasno respect.While it may be probable that the employeesupon receivingthe sec-ond letter did not lay the first beside itto examine them in juxtaposi-tion,we think it most unlikely that these employees on reading thesecond letter did not well remember the Employer's strong contemptfor the IAIU-Local 243, forcefullyexpressedin its first letter.If we found it necessary to consider the Regional Director's conclu-sions andrecommendation regarding the Lefkowithdischarge wemight well agree with our dissentingcolleaguesthatin disposing ofthe first objection the Regional Director was mistakenin not recom-mending that the matter be sent to a hearing which would then havebeen consolidated with the unfair labor practice proceeding relatingto the discharge.However, the Regional Director in findingmerit inthe second objection did not rely upon his conclusion concerning thedischarge;in factin hisdiscussionof the Employer's letters he no-where even mentions the discharge. In disagreeing with theRegionalDirector regarding the effect of the Employer's letters,our dissentingcolleagues make the unsubstantiated charge that the Regional Direc-tor's conclusion in the first objection "colors his entire Report andundoubtedly influenced his views as to the letters," which action theybrand as "improper."And in disagreeing with our viewas to theeffect of the Employer's letters on the election they further observethat "Although the majority purport not to rely on the Regional Di-rector's view as to the discharge, it is difficult, if not impossible, todissociate his recommendations, which the majority has adopted, fromthat opinion."While it may be difficult, if not impossible, for ourdissenting colleagues to make the dissociation, we point out that thissituation is quite like many others with which the Board and its agentsare frequently confronted.We believe that an objective and logicalapproach to several issues contained in the same case will permit their"dissociation."Accordingly, we find, as did the Regional Director, that the Em-ployer's statements contained in the letters of April 7 and 13, 1954, 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDamounted to interference in the exercise by its employees of a freechoice in the election.'We shall, therefore, set aside the election anddirect the Regional Director to conduct a new election at such time ashe deems appropriate.[The Board set aside the runoff election held on April 15, 1954,and remanded this proceeding to the Regional Director for the FirstRegion for the purpose of conducting a new election.]CHAIRMAN FARMER and MEMBER BEESON, dissenting :We dissent from the decision of the majority to set aside this elec-tion.The result of this determination will be to postpone indefinitelythe conclusion of a long-drawn-out representation dispute on thebasis of evidence which is indeed flimsy. One of the competing unions,the CIO, has at last-following an original election and a runoff-won a clear majority.We think that it should be certified so thatcollective bargaining on behalf of the employees may be permittedto get under way. This, we think, will more clearly and immediatelyeffectuate the purposes of the Act than to set aside the CIO's victoryand thus prolong the final resolution of the issue of representation.The majority bases its decision on its evaluation of the 2 letters.They adopt the Regional Director's conclusion that these 2 letters,read together, are coercive.We do not agree. The first letter wasissued to employees on April 7, 1954. It was devoted principally tojustifying the "dislike and contempt" which the Employer had ex-pressed for the AFL Insurance Workers Union and its Local 243during the preceding weeks. It explained that this dislike and con-tempt was based only on the fact that the Insurance Workers had,over the opposition of other AFL unions, given refuge to the formerbargaining representative of its employees, a local of Distributive,Processing and Office Workers of America (DPOWA). The presi-dent of this local, it asserted, had refused to reveal to a Massachusettsinvestigation commission whether he then was or had been a mem-ber of the Communist Party. The Regional Director found, and themajority apparently agree, that this letter in and of itself was privi-leged under Section 8 (c) of the Act.The second letter was distributed to employees on April 13, 1954,about a week after the first letter.This letter attempts to refute thealleged claim of the former DPOWA local president that he wasresponsible for job security. It states that the law does not requirethe Employer to agree to grant either economic benefits or a grievanceand arbitration procedure. It further states that no company would2In view ofour disposition of this objection,we find it unnecessary to consider theother objectionsTAIU-Local 243 raised to the election. BOSTON MUTUAL LIFE INSURANCE COMPANY277agree to an arbitration procedure if it has no respect for the repre-sentatives of the union with which it is negotiating.The letter adds :We want to make it clear to you that in this letter and in pastconversations we have exercised our right to express to you ourviews, arguments and opinions. The choice is yours entirely andyou should know that we intend no threat of reprisal or force orpromise of benefit on the part of your company.The April 13 letter nowhere mentions either of the competing labororganizations.It makes no reference to the April 7 letter. It con-tains no threats or promises of benefits. In fact, it expressly disclaimsany intention to make one or the other. The letter attempts to donothing more than answer the campaign propaganda of one of theunions.It seems to us that, standing alone, the letter of April 13,like that of April 7, is clearly privileged under Section 8 (c) ofthe Act.'We fail to perceive how these 2 separately issued privileged state-ments can be combined to make 1 nonprivileged statement. But thisiswhat the majority has done, and it seems to us improper. Equallywrong is the process by which the majority has read one part of thefirst letter into another part of the second letter, ignoring the expressdenial of any intent to make promises or threats.Letters 1 and 2were issued about a week apart.Neither contains any reference tothe other.Each deals with an entirely different subject matter. It isunrealistic to believe that upon receiving the letter of April 13, theemployees took out the letter of April 7, laid them side by side, anddeduced that the Employer had promised to give more benefits to oneunion than to another, especially when in the second letter the Em-ployer clearly and unequivocally stated that it was not threateningreprisals or promising benefits.We think it appropriate also to point out that the Regional Directorprefaces his consideration of these letters with a discussion of the dis-charge of an AFL adherent, Lefkowith, who he "finds" was discrim-inatorily discharged prior to the election.This finding, in ouropinion, colors his entire report and undoubtedly influenced his viewas to the letters.We consider this improper.The Regional Director,acting on behalf of the General Counsel, has the authority to issuea complaint as to this discharge, but he has no right to makea findingof discrimination.Only the Board has that authority and then onlyin an unfair labor practice proceeding.We have not yet made any3Esquire,Inc.,107 NLRB 1238.The letter inHudson Sharp Machine Company,107 NLRB 32, relied on by the majority,is clearly different from that distributed in this case.InHudson Sharp,the employerpromised in so many words that if the independent union won the election it would nego-tiate a contract with that labor organization equal to or better than the current one.Nowhere in the April 13 letter did the Employer in this case make any such promiseOnthe contrary,it expressly disclaimed making any promise of benefit depending on the out.come of the election, 278DECISIONSOF NATIONAL LABOR RELATIONS BOARDsuch finding, and, certainly, we cannot now be influenced in our deter-mination as to the validity of the election by the Regional Director'sopinion that the discharge was discriminatory.Although the ma-jority purport not to rely on the Regional Director's view as to thedischarge, it is difficult, if not impossible, to dissociate his recommen-dation, which the majority has adopted, from that opinion.WHITE'S UVALDE MINESandUNITED BRICK ANDCLAYWORKERS OFAMERICA,AFL,PETITIONER.'Case No. 39-RC-743.October 8,1954SupplementalDecision and Certification of RepresentativesOn April 6, 1954, pursuant to a Decision and Direction of Election 2issued by the Board, an election by secret ballot among the employeesof the Employer, in the unit found appropriate, was conducted underthe direction and supervision of the Acting Regional Director for theSixteenth Region.The tally of ballots shows that of 60 votes cast, 50were for the Petitioner, and 10 against.. Thereafter, the Employerfiled timely objections to conduct affecting the results of the election.After an investigation, the Acting Regional Director on June 21, 1954,issued a report on objections in which he found no merit to the Em-ployer's objections, and recommended that they be overruled and thePetitioner be certified as bargaining representative.The Employerfiled timely exceptions to this report.In its exceptions, the Employer renews its contention, set forth inits objections, that the election should be set aside because a unionrepresentative, in a prior unfair labor practice case concerning thesame parties involved herein, admittedly introduced at the hearingfalsely dated authorization cards and that case was therefore dis-missed.The representative was active in the instant union campaignand attended a preelection conference.The Employer contends thatthe election should be set aside because of Lhese facts.However, wefind, in agreement with the Acting Regional Director, that the unionrepresentative's misconduct in the prior case is not relevant here.About 2 months before the election, 2 of the Petitioner's officersseparately contacted an employee and told him that "The boys thatdidn't sign up are going to wish they had . . . that the Union wouldmake it so hot for the boys that didn't sign up, that they would have toquit" and similar statements.Although the Employer asserts that theelection should be set aside because of the foregoing, we agree withthe Acting Regional Director that these incidents were too isolatedand remote in time from the date of the election to affect the results.Herein sometimes referred to as the Union.Case No. 39-RC-743 (not reported in printed volumes of Board Decisions and Orders).110 NLRB No. 35.